OPINION OF THE COURT
RICHARD A. LAZZARA, Circuit Judge..

ORDER DISMISSING APPEAL

THIS COURT has for its consideration the Motion to Dismiss filed by the Appellee. The basis of the Motion is the failure of the Appellant to comply with the Florida Rules of Appellate Procedure in terms of *43preparing the record and filing the initial brief.1 The Court finds these reasons for dismissal unpersuasive.
However, a close review of the record in this case reveals that the Appellant is taking its appeal from the Order of the Trial Court “rendered on the record on the 17th day of September, 1989.” (R. 32) The record does not contain a signed and written Order of the Trial Court which was filed with the Clerk of the lower Court. It is clear that the Appellant is attempting to appeal the non-written Order orally announced by the Trial Court on September 27, 1989. (R. 88)
It is unquestioned under the law of Florida that an Appellate Court lacks jurisdiction to review non-written orders of a Trial Court. Phillips v Albertson’s, Inc., 472 So.2d 512 (Fla. 2d DCA 1985) and Matthews v Stein, 362 So.2d 376 (Fla. 2d DCA 1978). See also Florida Appellate Rule 9.020(g).
Accordingly, the State of Florida’s appeal from the oral Order of the Trial Court is dismissed. The Clerk of this Court is hereby directed to issue its Mandate as provided by law.
DONE AND ORDERED in Chambers at Tampa, Hillsborough County, Florida, on this the 10th day of January, 1990.

 The Court also has for its consideration a Motion for Extension of Time to File Brief filed by the Appellant. In view of the Court’s dismissal of this Appeal this Motion is moot.